Citation Nr: 1808694	
Decision Date: 02/09/18    Archive Date: 02/20/18

DOCKET NO.  05-36 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to a separate disability rating higher than 10 percent for limitation of right thigh motion associated with the status post-excision right hip osteochondroma.


REMAND

The Veteran served on active duty from August 1981 to July 1987.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.

The Veteran testified at a hearing before an RO Decision Review Officer in January 2006.  He also testified at a hearing before the undersigned in August 2013.  

In July 2017, the Board remanded this matter for further evidentiary development.

In a January 2018 Appellate Brief, the Veteran's representative, on behalf of the Veteran, asserted that the most recent December 2016 VA examination did not adequately assess the Veteran's condition in that he has flare-ups that did not present at the time of VA examination, which are productive of stiffness, resulting in abnormal gait intermittently.

The Board acknowledges that during the December 2016 VA examination, the Veteran reported no current flare-ups of the right hip or additional range of motion loss or functional loss during flare-ups.  Consequently, the examiner noted there was no right hip disability due to weakened movement, excess fatigability, incoordination, or pain due to flare-ups.

However, while the Veteran's claim was in remand status, the United States Court of Appeals for Veterans Claims (Court) issued a new precedential decision which also requires that certain claims also be remanded.  In Sharp v. Shulkin, 29 Vet. App. 26 (2017), the Court noted that for a joint examination to be adequate, the examiner "must express an opinion on whether pain could significantly limit" a veteran's functional ability, and that determination "should, if feasible, be portrayed in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups."  Furthermore, the Court stated that the examiner must "obtain information about the severity, frequency, duration, precipitating and alleviating factors, and extent of functional impairment [resulting from flare-ups] from the veterans themselves."  Sharp, 29 Vet. App. at 34.  The examiner must also "offer flare opinions based on estimates derived from information procured from relevant sources, including the lay statements of veterans," and the examiner's determination "should, if feasible, be portrayed in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups."  Id. at 10. 

Although the Veteran previously denied flare-ups at the December 2016 VA examination, he currently reports experiencing such.  Because the December 2016 VA examination does not contain information regarding the amount, if any, of functional loss in terms of additional range of motion loss experienced by the Veteran during flare-ups of his right hip consistent with Sharp, this examination is insufficient for adjudication purposes.  Therefore, on remand, another examination should be performed in order to address the Veteran's flare-ups.  

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding VA treatment records.

2. Schedule the Veteran an appropriate VA examination to determine the current nature and severity of his service-connected right hip disability.  

If possible, such examination should be conducted during a flare-up.

(a) The examiner should identify the current nature and severity of all manifestations of the Veteran's right hip disability.

(b) The examiner should record the range of motion of the right hip observed on clinical evaluation in terms of degrees.  If there is evidence of pain on motion, the examiner should indicate the degree of range of motion at which such pain begins, as well as whether such pain on movement results in any loss of range of motion.  The examiner should record the results of range of motion testing for pain on both active and passive motion, on weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case he or she should clearly explain why that so.

(c) It is also imperative that the examiner comment on the functional limitations caused by flare-ups and repetitive use.  In this regard, the examiner should indicate whether, and to what extent, the Veteran's range of motion is additionally limited during flare-ups or on repetitive use, expressed, if possible, in terms of degrees, or explain why such details cannot be feasibly provided.

(d) If the Veteran endorses experiencing flare-ups of his back disability, the examiner must obtain information regarding the frequency, duration, characteristics, severity, and/or functional loss related to such flare-ups.  Then, if the examination is not being conducted during a flare-up, the examiner should provide an opinion based on estimates derived from the information above as to the additional loss of range of motion that may be present during a flare-up.  If the examiner cannot provide an opinion as to additional loss of motion during a flare-up without resorting to mere speculation, the examiner must make clear that s/he has considered all procurable data (i.e., the information regarding frequency, duration, characteristics, severity, and/or functional loss related to such flare-ups elicited from the Veteran), but any member of the medical community at large could not provide such an opinion without resorting to speculation.

3. Following any additional indicated development, the AOJ should review the claims file and readjudicate the Veteran's claim on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

ATTORNEY FOR THE BOARD	S. Gordon, Associate Counsel
	
Copy mailed to:  Disabled American Veterans

